NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       MAY 2 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 CHIU LAI YEE, AKA Chiu Lai Lai, AKA               No. 13-72210
 Charlie Yee,
                                                   Agency No. A031-057-918
              Petitioner,

    v.                                             MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Chiu Lai Yee, a native and citizen of Hong Kong, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings, Silaya

v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the petition for

review.

      Substantial evidence supports the BIA’s denial of CAT relief because Yee

failed to establish it is more likely than not he would be tortured at the instigation

of or with the acquiescence of the government if returned to Hong Kong. See

Zheng v. Holder, 644 F.3d 829, 835 (9th Cir. 2011) (“claims of possible torture

remain speculative”). We reject Yee’s contention that the BIA did not fully

consider his arguments on appeal. See Najmabadi v. Holder, 597 F.3d 983, 990

(9th Cir. 2010) (BIA need not “write an exegesis on every contention”) (internal

quotations and citation omitted). Thus, Yee’s CAT claim fails.

      Finally, we do not consider materials attached to the opening brief that were

not part of the record before the agency. See Fisher v. INS, 79 F.3d 955, 963 (9th

Cir. 1996) (en banc) (review limited to the administrative record).

   PETITION FOR REVIEW DENIED.




                                           2                                    13-72210